Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 7, 2022 has been considered by the examiner.

Double Patenting
Applicant is advised that should claims 1, 6 and 17-18 be found allowable, claims, 1, 6 and 17-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN 102920452).  As pe claim 16 Chen et al depicts in figure 1 and discloses: A sensor device { Note: “sensor device” in the preamble merely sets forth the intended use and is of no significance to the product since the body claim does not breath life and meaning into device.  Nonetheless, Chen et al discloses a graphene based flexible coronary electric electrode seen as a “sensor device”. [0001] The invention relates to the technical field of medical appliance, especially relates to a graphene of flexible coronary heart electric electrode and preparation method thereof. } comprising: a tube-shaped graphene support layer of parylene 11 { [0063] Specifically, the flexible substrate 11 includes but not limited to polydimethylsiloxane (PDMS), polyimide (PI), parylene (PA). }, the graphene support layer of parylene 11 having a thickness of between 5 nm and 5 mm { [0064] As a preferred embodiment of the present invention, the metal electrode 121 of the height 12 of the arch is 10 to 40 microns. Note: the electrode 12 thickness gives an indication of the overall thickness (10 to 40 microns) and what is claimed is a thickness between 5 nm and 5 mm as a result Chen et al discloses the claimed  thickness.}; and an electrode 12 disposed over a selected area of the graphene support layer of parylene 11, the electrode comprising a conductive graphene film 14, the conductive graphene film 14 consisting essentially of one to eight monolayers of carbon atoms { [0005] graphene (Graphene) is a new material of a single layer of carbon atoms constituting the sheet-shaped structure, }; wherein the graphene support layer of parylene 11 supports the electrode 12 during the operation of the sensor device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 10-2014-0015927) in view of Khrapach et al (“Novel Highly Conductive and Transparent Graphene-Based Conductors, dated 2012, DOI:10.1002/adma.201200489, “Advanced Materials”, Page(s) 2844-2849, Volume 24 Publisher. WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim).
As per claims 1 and 17 Jung et al depicts in figure 3 and discloses:   A method of forming a Note: “device” in the preamble merely sets forth the intended use and is of no significance to the method of forming since the body claim does not breath life and meaning into device.  Nonetheless, Jung et al is silent as to a device, per se.  See obviousness statement, infra. } the method comprising , }: forming a graphene film 10 over a substrate 30, the graphene film 10 consisting essentially of graphene film 10 having a first surface and a second surface, the first surface covering the substrate 30; gas phase depositing a graphene support layer of parylene 20 over a second surface of the graphene film 10 { [0035] Moreover” after the graphene forms the metal catalytic layer in which the graphene can grow on the substrate the gas in which the carbon atom is contained on the metal catalytic layer can be used in the high temperature being manufactured with the chemistry gaseity deposition method evaporated. } , the graphene support layer of parylene 20 supporting the graphene film 10 during the operation of the substrate 30 from the graphene film 10, thereby exposing the first surface of the graphene film 10; {figure 1; Note: figure 1 shows the absence of substrate 30. & [0057] In the above" it can be used as the barrier film according to the present invention illustrated is the use of the package. For example" it can be used as the packing material for packing the food (the confectionary" the noodles etc) or the medical supplies etc. } and wherein the graphene support layer of parylene 20  is deposited with a thickness of between 5 nm and 5 mm.  { [0055] The parylene layer (20) specially does not limit. However it can have for example" the thickness of 0.01㎛ ~ 1"000㎛. }
Regarding claims 1 and 17 Jung et al is silent as to: a device with the graphene film having a thickness from 1 atom to 8 atom layers and a conductive graphene film.  With respect to claims 1 and 17 Khrapach et al discloses: a device { [Column 1, line 4] Future wearable electronics, displays and photvoltaic devices require materials which are mechanically flexible, lightweight and low-cost, in addition to being electrically conductive and optically transparent }  with the graphene film having a thickness from 1 atom to 8 atom layers and a conductive graphene film.   { [Column 1, Lines 10-12] Graphene, one-atom-thick layer of carbon atoms, is transparent, conducting, bendable and yet one of the strongest known materials. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the graphene film of Jung et al was a device having a graphene film with a thickness from one atom to 8 atom layers as taught by Khrapach et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that the graphene film of Jung et al was a device having a graphene film with a thickness from one atom to 8 atom layers, which is well within the purview of a skilled artisan and absent an unobvious result, because it is a thin “transparent, conducting, bendable and yet one of the strongest known materials.” See Khrapach et al, column 1, lines 10-12

As per claim 4 Jung et al discloses:   The method of claim 1, wherein the graphene support layer of parylene 20 is deposited with a thickness of between 10 nm and 5 mm.   { [0055] The parylene layer (20) specially does not limit. However it can have for example" the thickness of 0.01㎛ ~ 1"000㎛. }

As per claim 5 Jung et al depicts in figures 1 & 3 and discloses:   The method of claim 1, wherein the graphene film 10 is formed over a three-dimensional surface of the substrate 30.  


Claims 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 10-2014-0015927) in view of Khrapach et al (“Novel Highly Conductive and Transparent Graphene-Based Conductors, dated 2012, DOI:10.1002/adma.201200489, “Advanced Materials”, Page(s) 2844-2849, Volume 24 Publisher. WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim) and in view of Ahn et al. (US 2013/0285970)

As per claim 7 Jung et al depicts in figure 3 and discloses:   The method of claim 1, wherein the graphene device 10 comprises a substrate 30 on which the graphene film 10 is formed comprises a mold having the shape of the three-dimensional form.  { Note: “mold” is able to be defined as “shape or form” and figures 1 & 3 show a shape or form which is in fact a layer having a three-dimensional form}

As per claim 12 Jung et al discloses:   A graphene film 10 consisting essentially of graphene film 10 covered on at least one side by a graphene support layer of parylene 20, , the graphene support layer of parylene 20 having an inside surface, a graphene film 10 on a portion of the inside surface of the graphene support layer of parylene 20; the graphene support layer of parylene 20 contacting with and supporting the graphene film 10, wherein the graphene support layer of parylene 20  is deposited by gas phase deposition on a surface of the graphene film 10 { [0035] Moreover” after the graphene forms the metal catalytic layer in which the graphene can grow on the substrate the gas in which the carbon atom is contained on the metal catalytic layer can be used in the high temperature being manufactured with the chemistry gaseity deposition method evaporated. Note: However, as the claims are directed to sensor device, per se, the method limitation deposited by gas phase deposition has only been accorded weight to the extent that it affects the structure of the completed sensor device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “deposited by gas phase deposition”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “deposited by gas phase deposition”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }  ; and wherein the graphene support layer of parylene 20 supports the graphene film 10 during the operation of the 

Regarding claim 12 Jung et al is silent as to: the graphene film has a thickness from 1 atom to 8 atom layers. With respect to claim 12 Khrapach et al discloses: “Graphene, one-atom-thick layer of carbon atoms, is transparent, conducting, bendable and yet one of the strongest known materials.” in column 2, lines 10-12.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the graphene film of Jung et al with a thickness from one atom to 8 atom layers as taught by Khrapach et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a graphene film has a thickness from one atom to 8 atom layers, which is well within the purview of a skilled artisan and absent an unobvious result, because it is “transparent, conducting, bendable and yet one of the strongest known materials.” See Khrapach et al, column 2, lines 10-12

Also regarding claims 7 and 12 Jung et al is silent as to: a sensor device and a detection element. With respect to claims 7 and 12 Ahn et al depicts in figure 2 and discloses: sensor device 200 and detection element (X1, X2 . . . Xn).

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the graphene film of Jung et al as modified by Khrapach et al with a sensor device and detection element as taught by Ahn et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a graphene film with a sensor device and detection element so that “a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others.”  See [0052] of Ahn et al.

As per claim 13 Ahn et al. discloses: The sensor device of claim 12, wherein the detection element (X1, X2 . . . Xn)  & (Y1, Y2 . . . Yn) comprises a meandering conductive track formed in a detection zone and electrically connecting a first conductive track to a second conductive track. { figure 2 &  [0052] In an illustrative embodiment, at least one of the first insulating substrate and the second insulating substrate may be flexible or stretchable, but may not be limited thereto. For example, since the graphene electrodes are flexible and stretchable, at least one of the first insulating substrate and the second insulating substrate may be formed of a flexible and stretchable material so that a flexible and stretchable touch sensor can be manufactured. At least one of the first substrate and the second substrate may be formed of plastic or rubber, but may not be limited thereto. For example, at least one of the first insulating substrate and the second insulating substrate is formed of rubber so as to manufacture the touch sensor for simultaneously detecting a pressure and a position in a glove form. Such a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others. }

As per claim 14 Ahn et al. discloses: The sensor device of claim 12, wherein the detection element element (X1, X2 . . . Xn)  & (Y1, Y2 . . . Yn) comprises first and second graphene plates at least partially overlapping each other, the first graphene plate being connected to a first conductive track, and the second graphene plate being connected to a second conductive track. { figure 2 &  [0052] In an illustrative embodiment, at least one of the first insulating substrate and the second insulating substrate may be flexible or stretchable, but may not be limited thereto. For example, since the graphene electrodes are flexible and stretchable, at least one of the first insulating substrate and the second insulating substrate may be formed of a flexible and stretchable material so that a flexible and stretchable touch sensor can be manufactured. At least one of the first substrate and the second substrate may be formed of plastic or rubber, but may not be limited thereto. For example, at least one of the first insulating substrate and the second insulating substrate is formed of rubber so as to manufacture the touch sensor for simultaneously detecting a pressure and a position in a glove form. Such a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others. }

As per claim 15 Ahn et al. discloses: The sensor device of claim 13, further comprising a detection circuit coupled to the first and second conductive tracks. { figure 2 &  [0052] In an illustrative embodiment, at least one of the first insulating substrate and the second insulating substrate may be flexible or stretchable, but may not be limited thereto. For example, since the graphene electrodes are flexible and stretchable, at least one of the first insulating substrate and the second insulating substrate may be formed of a flexible and stretchable material so that a flexible and stretchable touch sensor can be manufactured. At least one of the first substrate and the second substrate may be formed of plastic or rubber, but may not be limited thereto. For example, at least one of the first insulating substrate and the second insulating substrate is formed of rubber so as to manufacture the touch sensor for simultaneously detecting a pressure and a position in a glove form. Such a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others. & [0002] In touch sensors such as a touch screen and a touch pad, input is made by contact of a finger, a pen, or the like onto a screen, without using input devices such as a keyboard or a mouse. Although a touch screen needs to be improved with respect to accuracy, an input speed, input of characters, and so on, it is advantageous in that it enables anybody to easily make input. Thus, the touch screen has been conventionally used in public sectors such as an automated teller machine, Kiosk, and the like. However, with the recent development of the mobile communication technology, the touch screen has extended its function to means for simply displaying character information in electronic information devices such as mobile phones, PDAs, and navigation systems, and furthermore, means for providing more various and complicated multi-media in audios, videos, and wireless internet web browser. As the multi-media function is developed, realization of a larger display screen within a restricted size of an electronic information device is being demanded. Accordingly, a display using a touch panel is being more spotlighted. }

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 10-2014-0015927) in view of Khrapach et al (“Novel Highly Conductive and Transparent Graphene-Based Conductors, dated 2012, DOI:10.1002/adma.201200489, “Advanced Materials”, Page(s) 2844-2849, Volume 24 Publisher. WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim) as applied to claim 3 above, and further in view of Picaud et al. (US 2015/0343202).

Regarding claims 6 and 18 Jung et al is silent as to:   The method of claim 1, wherein removing the substrate 30 from the graphene film 10 is performed by a process of electrochemical delamination or using an acid etch.  With respect to claims 6 and 18 Picaud et al discloses:   removing the substrate from the graphene film is performed by a process of electrochemical delamination or using an acid etch.  { [0239] Single layer graphene was prepared by chemical vapor deposition (CVD). After an annealing of the copper foil at 1000.degree. C. under hydrogen flow (35 sccm) for 15 min, the gas composition was changed to a hydrogen/methane mixture (10 sccm/35 sccm) and the graphene was grown on copper foil at 1000.degree. C. for 30 min. As reported previously [Li, et al., 2009], a high surface coverage of single layer graphene is obtained under these conditions [Hess, et al., 2011]. For the wet transfer of graphene to sapphire, the copper/graphene films were covered with a poly(methyl 2-methylpropenoate) (PMMA) layer for transfer. This stack was placed on a FeCl.sub.3 solution (0.5M) to etch the copper. Afterwards, the graphene/PMMA film was transferred to sapphire substrates and the PMMA was stripped with solvents. Finally, samples were annealed in UHV in order to reduce surface contamination.}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of forming a device having a parylene supported graphene film of Jung et al as modified by Khrapach et al with removing the substrate from the graphene film by a process of electrochemical delamination or using an acid etch as taught by Picaud et al .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to remove the substrate from the graphene film by a process of electrochemical delamination or using an acid etch so as to “reduce surface contamination”.  See [0239] of Picaud et al.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.  With respect to Jung et al applicant asserts the following in the first full paragraph on page 1:
The undersigned attorney argued that that replacing Jung’s graphene and polymer resin “graphene” layer with Khrapach’s 1 to 8 atom graphene film would result in an inoperative barrier film and therefore, there is no motivation for combining Jung and Khrapach in the manner stated in the Office Action. 

Applicant’s assertion “that replacing Jung’s graphene and polymer resin ‘graphene’ layer with Khrapach’s 1 to 8 atom graphene film would result in an inoperative barrier film”.  The rejection supra does not replace a graphene and polymer resin layer with a graphene film.  That is a mischaracterization of the obviousness rejection. Jung et al clearly teaches a graphene film, substrate and a parylene, but is silent as to “a device with the graphene film having a thickness from 1 atom to 8 atom layers and a conductive graphene film”.  Khrapach et al teaches “a device with the graphene film having a thickness from 1 atom to 8 atom layers and a conductive graphene film”.   In other words, both publications of the applied prior art are directed to graphene films and layers, and Kharpach clearly discloses that which is well known and that which is the very definition, description and essence of graphene, a thickness from 1 atom to 8 atom layers.  Therefore, specifying that the graphene film had a thickness from 1 atom to 8 atom layers and is a conductive graphene film does not result in an inoperative barrier film. In fact, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant continues to asserts on pages 2-3  that the art is not analogous because the reference is not in the same field of endeavor as the claimed invention and there’s no rationale or motivation for modifying and combining the applied prior art.  The basis for those assertions, which applicant makes in the second full paragraph on page 3, is that Jung et al is teaches making packaging material for food and medical supplies.  As stated supra this not germane because Jung et al is relied upon for a graphene film.  Applicant is ultimately claiming a graphene film or device and a method of forming the graphene film.  All the applied reference are directed to a graphene film and thereby are in the same filed of endeavor and they are analogous, contrary to applicant assertions.  One of ordinary skill in the art at the time the invention was effectively filed would look at, combine, and be motivated to modify the applied prior art, as outlined supra, because each and every reference is directed to a graphene film, which is not unlike the claimed invention.

Applicant continues to assert in the second full paragraph on page 5 the following:
Therefore, one of ordinary skill in the art of manufacturing laminated barrier films would recognize that Jung explicitly teaches away from exceeding 60 parts by weight of graphene in the “graphene” layer (10) because the technical problem of interconnectivity and interlayer adhesion is crucial for the final laminated film and its properties.

It should be noted that the claimed invention does not require nor preclude 60 parts by weight of graphene film.  Therefore, a skilled artisan need not be address the applicant’s proposed technical problem.  The claimed invention, however, does require “a conductive graphene film over a substrate” with “the conductive graphene film consisting essentially of one to eight monolayers of carbon atoms”.  Jung et al as combined with Khrapach et al teaches those very claimed limitations. 

Applicant asserts the following in the fourth paragraph on page 6:
Therefore, Jung does not disclose, teach or suggest a process comprising a step of removing a substrate (30), if present, from the “graphene” layer (10), thereby exposing the first surface of the “graphene” layer (10).

As stated supra, figure 1 shows the absence (i.e. removal) of substrate 30, and [0057] discloses conditional presence of barrier film, base film or substrate 30.  Therefore, contrary to applicant’s assertion the applied prior art does disclose, teach and suggest a process comprising a step of removing a substrate 30, if present, from the graphene layer 10, thereby exposing the first surface of the graphene layer 10 as required by the claimed invention.

In the assertions bridging pages 7 and 8 applicant asserts the following:
Therefore, one of ordinary skill in the art would conclude from the teaching of Jung combined with the teaching of Khrapach, that the use of a material composed of FLG intercalated with FeCl3 in a method according to Jung will provide a barrier film wherein the intensity of the connectivity between the graphene layer and the interlayer adhesion is decreased. Therefore, Jung teaches away from the combination of Jung and Khrapach and teaches away from the development of a method according to Jung wherein the graphene layer is replaced by a material composed of FLG intercalated with FeCl3.

It should be noted that the claimed invention does not require the development of a method wherein the graphene layer is replaced by a material composed of FLG intercalated with FeCl3.  Therefore, a skilled artisan need not be address the applicant’s “development”.  Again, the claimed invention, however, does require “a conductive graphene film over a substrate” with “the conductive graphene film consisting essentially of one to eight monolayers of carbon atoms”.  Jung et al as combined with Khrapach et al teaches those very claimed limitations. 

Applicant asserts the following in the fourth paragraph on page 10:
Further, nothing in Jung, Khrapach or Ahn would motivate one of ordinary skill in the art to develop a device comprising a sensor. In addition, the combination of Jung in view of Khrapach and Ahn, at best, merely arrive at a graphene film, and fail to arrive at a graphene device comprising a sensor.

As stated supra, figure 1 shows the absence (i.e. removal) of substrate 30, and [0057] discloses conditional presence of barrier film, base film or substrate 30.  Therefore, contrary to applicant’s assertion the applied prior art does disclose, teach and suggest a process comprising a step of removing a substrate 30 and the combination of Jung in view of Khrapach and Ahn, would arrive at a graphene film, and a graphene device comprising a sensor.

In the assertions on page 12 applicant asserts the following:
Further, Jung does not disclose, teach, or suggest removing the substrate layer, and Krapach teaches the use of FLG combined with FeCL3 instead of pristine graphene. The combined teachings of Jung and Khrapach would not motivate a person of ordinary skill in the art to etch the substrate of the graphene layer. In Picaud there is no disclosure, teaching, or suggestion that would motivate one of ordinary skill in the art to remove the substrate of Jung’s barrier film.

It should be noted that the claimed invention does not the use of FLG combined with FeCL3 instead of pristine graphene.  Therefore, a skilled artisan need not be address the applicant’s “use”.  Again, the claimed invention, however, does require “a conductive graphene film over a substrate” with “the conductive graphene film consisting essentially of one to eight monolayers of carbon atoms”.  Jung et al as combined with Khrapach et al teaches those very claimed limitations. 

Allowable Subject Matter
Claims 8-9 are allowed.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter in claims 8 and 9 is the inclusion of 
the mold is formed of a first material and at least one zone of a second material; during the formation of the graphene film, graphene selectively forms on the at least one zone of the second material and not on the first material; and the graphene support layer of parylene is deposited over the graphene film and at least a portion of the first material.  

This is neither taught nor disclosed by the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter in claim 10 is the inclusion of 
wherein the conductive graphene film is deposited to form a conductive track having a meandering form in a detection zone.

This is neither taught nor disclosed by the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter in claim 11 is the inclusion of 
wherein the conductive graphene film is deposited in the form of a first plate of graphene formed in a detection zone and connected to a first conductive track, and wherein the method further comprises: forming a further conductive graphene film covered by a further deposition of the parylene, wherein the further conductive graphene film is deposited in the form of a second plate of graphene; and -3-assembling the first and second conductive graphene films such that the first and second graphene plates form a capacitive interface in the detection zone separated by a layer of the parylene.

This is neither taught nor disclosed by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd